DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 22 March 2022, with respect to the rejection(s) of claim(s) 1 under 35 USC § 103 have been fully considered and are persuasive, particularly in that Palmer does not expressly disclose wherein at least one of said optical-states is aligned substantially perpendicular to the optical axis for said quarter-wave plate.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of additional prior art.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer (US 2016/0381352) in view of Li et al. (US 2016/0266428).
Regarding claim 1, Palmer discloses a polarization conversion system (see figure 3, for instance) comprising: a polarization beam-splitting element (18) configured to separate a randomly polarized incident image-beam (11) emitted by a projector (1) into: a transmitted image-beam (13) possessing a first state of linear polarization, and at least one reflected image-beam (14, 22) possessing a second state of linear polarization wherein said first and second states of linear polarization are substantially mutually orthogonal; a reflective surface (15, 17) configured to deflect the optical-path for at least one of said transmitted or reflected image-beams (14, 22) towards a projection surface (3), said transmitted (13) and reflected (14, 22) image-beams being arranged to overlap on said projection surface (3); and at least a first (16) and second (10, 19) polarization modulator, respectively located within the optical-paths for each of said transmitted and reflected image-beams and arranged to modulate the polarization states of said transmitted and reflected image-beams between a first and second output linear polarization state in synchronization with the images emitted by said projector (1), wherein the first and second output linear polarization states are substantially mutually orthogonal, each of said polarization modulators (10, 16, 19) further comprising: at least a first and second pi-cell liquid crystal element (paragraph [0086]) aligned in a mutually crossed orientation wherein the surface molecular alignment directors for said first pi-cell liquid crystal element are aligned substantially perpendicular to the surface molecular alignment directors for said second pi-cell liquid crystal element, each of said pi-cell liquid crystal elements being switched between at least a first and second optical-state, at least one of said optical-states having an in-plane optical retardation value corresponding to a quarter-wave plate (QWP) for at least a portion of the visible wavelength spectrum (paragraph [0087]), further comprising a quarter-wave plate (see paragraph [0007]) located in close proximity to at least one of said pi-cell liquid crystal elements (see also paragraphs [0014]). However, although Palmer discloses Palmer does not expressly disclose the device wherein the optical axis for the in-plane optical retardation for at least one of said pi-cell liquid crystal elements when switched to at least one of said optical-states is aligned substantially at a variety of angles to the optical axis for said quarter-wave plate (see fig. 4, for instance), wherein the optical axis for the in-plane optical retardation for at least one of said pi-cell liquid crystal elements when switched to at least one of said optical-states is aligned substantially perpendicular to the optical axis for said quarter-wave plate. 
Li discloses a polarization conversion system (see figure 3b, for instance), wherein the optical axis for the in-plane optical retardation for at least one of liquid crystal elements (44) when switched to at least one of said optical-states is aligned substantially perpendicular to the optical axis for said quarter-wave plate (45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the optical axis orientation in relationship as Li to the pi-cell structure of Palmer. The motivation for doing so would have been to use a conventional optical axis orientation value within the disclosed range of Li according to the similar range as disclosed in Palmer for the purposes of a wide variety of uses, as taught by Li ([0002]; [0017]; [0020]).
Regarding claim 2, Palmer in view of Li discloses the polarization conversion system of claim 1, wherein said projection surface (3) is the surface of a polarization-preserving projection-screen.
Regarding claim 3, Palmer in view of Li discloses the polarization conversion system of claim 2, wherein the polarization conversion system is operable together with passive linear polarized viewing-glasses in order to display a time-multiplexed stereoscopic 3D image on the surface of said polarization-preserving projection-screen (see [0001]; see also MPEP § 2114 II., “MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART”).
Regarding claim 4, Palmer in view of Li discloses the polarization conversion system of claim 1, wherein said quarter-wave plate is configured for providing in-plane optical retardation at wavelengths including at least part of the visible wavelength spectrum ([0007]-[0010]).
Regarding claim 5, Palmer in view of Li discloses the polarization conversion system of claim 1, wherein the in-plane optical retardation value for at least one of said pi-cell liquid crystal elements when switched to at least one of said optical-states being in the interval between 100 nanometers and 180 nanometers ([0007]-[0010]).
Regarding claim 6, Palmer in view of Li discloses the polarization conversion system of claim 5, wherein the in-plane optical retardation value for at least one of said pi-cell liquid crystal elements when switched to at least one of said optical-states being substantially equal to 140 nanometers ([0007]-[0010]).
Regarding claim 7, Palmer in view of Li discloses the polarization conversion system of claim 1, wherein said quarter-wave plate having an in-plane optical retardation value in the interval between 100 nanometers and 180 nanometers ([0007]-[0010]).
Regarding claim 8, Palmer in view of Li discloses the polarization conversion system of claim 7, wherein said quarter-wave plate having an in-plane optical retardation value substantially equal to 140 nanometers ([0007]-[0010]).
Regarding claim 9, Palmer in view of Li discloses the polarization conversion system of claim 1, wherein said quarter-wave plate comprises a uniaxially stretched in-plane optical retardation film ([0007]-[0010]).
Regarding claim 10, Palmer in view of Li discloses the polarization conversion system of claim 1, wherein the magnitude of in-plane optical retardation present in at least one of said pi-cell liquid crystal elements ([0010]; [0087]) when switched to at least one of said optical-states being substantially equal to the magnitude of in-plane optical retardation present in said quarter-wave plate ([0007]-[0010]).
Regarding claim 19, Palmer in view of Li discloses the polarization conversion system of claim 1, wherein said polarization beam-splitting element (18) is configured to separate the randomly polarized incident image-beam into one transmitted image-beam (13) possessing the first state of linear polarization and two reflected image-beams (14, 22)  possessing the second state of linear polarization, wherein said first and second states of linear polarization are substantially mutually orthogonal (see fig. 3).
Claims 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmer in view of Li and in further view of Hsu et al. (US 2010/0238546).
Regarding claim 11, Palmer in view of Li discloses the polarization conversion system of claim 1. However, Palmer does not expressly disclose the polarization conversion system further comprising: a pair of passive linear polarized viewing-glasses including: a first lens having a first linear polarizer; a second lens having a second linear polarizer, wherein the transmission axis for said first linear polarizer is aligned substantially parallel with the transmission axis for said second linear polarizer; a half-wave plate located in close proximity to the input surface for one of said first or second linear polarizers; and wherein said half-wave plate is aligned such that the angle between the optical axis for said half-wave plate and the transmission axis for one of said first and second linear polarizers is substantially equal to 45 degrees.
Regarding claim 11, Hsu discloses a pair of passive linear polarized viewing-glasses (see figure 5, for instance) comprising: a first lens (202A) having a first linear polarizer (370); a second lens (202B) having a second linear polarizer (370), wherein the transmission axis (A9) for said first linear polarizer (370) is aligned substantially parallel (see fig. 5) with the transmission axis (A9) for said second linear polarizer (370); a half-wave plate (240) located in close proximity (fig. 5) to the input surface for one of said first or second linear polarizers (370); wherein said half-wave plate (240) is aligned such that the angle between the optical axis (A4) for said half-wave plate (240) and the transmission axis (A9) for one of said first or second linear polarizers (370) is substantially equal to 45 degrees (see figure 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the passive linear polarized viewing-glasses of Hsu in the device of Palmer. The motivation for doing so would have been to observe the three-dimensional image through the pair of polarized glasses having circularly polarized eyeglasses with different polarization, and compensate for the color shift and improve the chromatic aberration by appropriately configuring the polarization included angle of the circularly polarized eyeglass, as taught by Hsu ([0010]).
Regarding claim 12, Palmer in view of Li and in further view of Hsu discloses the passive linear polarized viewing-glasses of claim 11, wherein the mutually parallel aligned transmission axes for said first and second linear polarizers (370) extend along one of a horizontal axis or a vertical axis.
Regarding claim 13, Palmer in view of Li and in further view of Hsu discloses the passive linear polarized viewing-glasses of claim 11, wherein said half-wave plate (240) has an in-plane optical retardation value in the interval between 200 nanometers and 360 nanometers ([0019]).
Regarding claim 14, Palmer in view of Li and in further view of Hsu discloses the passive linear polarized viewing-glasses of claim 13, wherein said half-wave plate (240) has an in-plane optical retardation value substantially equal to 280 nm ([0019]).
Regarding claim 15, Palmer in view of Li and in further view of Hsu discloses the passive linear polarized viewing-glasses of claim 11, wherein said half-wave plate (240) includes a uniaxially stretched in-plane optical retardation film ([0019]).
Regarding claim 16, Palmer in view of Li and in further view of Hsu discloses the passive linear polarized viewing-glasses of claim 11, wherein said half-wave plate (240) is bonded to the input surface for one of said first or second linear polarizers ([0019]).
Regarding claim 17, Palmer in view of Li discloses the polarization conversion system of claim 1. However, Palmer in view of Li does not expressly disclose the polarization conversion system further comprising: a pair of passive linear polarized viewing-glasses including: a first lens having a first linear polarizer; a second lens having a second linear polarizer, wherein the transmission axis for said first linear polarizer is aligned substantially parallel with the transmission axis for said second linear polarizer; a half-wave plate located in close proximity to the input surface for one of said first or second linear polarizers; and wherein said half-wave plate is aligned such that the angle between the optical axis for said half-wave plate and the transmission axis for one of said first and second linear polarizers is substantially equal to 45 degrees, wherein the summation of the magnitude of the in-plane optical retardation for at least one of said pi-cell liquid crystal elements when switched to at least one of said optical-states and the magnitude of the in-plane optical retardation for said quarter-wave plate composing one of said polarization modulators is substantially equal to the magnitude of the in-plane optical retardation for said half-wave plate composing said passive linear polarized viewing-glasses.
Hsu discloses a pair of passive linear polarized viewing-glasses (see figure 5, for instance) comprising: a first lens (202A) having a first linear polarizer (370); a second lens (202B) having a second linear polarizer (370), wherein the transmission axis (A9) for said first linear polarizer (370) is aligned substantially parallel (see fig. 5) with the transmission axis (A9) for said second linear polarizer (370); a half-wave plate (240) located in close proximity (fig. 5) to the input surface for one of said first or second linear polarizers (370); wherein said half-wave plate (240) is aligned such that the angle between the optical axis (A4) for said half-wave plate (240) and the transmission axis (A9) for one of said first or second linear polarizers (370) is substantially equal to 45 degrees (see figure 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the passive linear polarized viewing-glasses of Hsu in the device of Palmer, so that the summation of the magnitude of the in-plane optical retardation for at least one of said pi-cell liquid crystal elements when switched to at least one of said optical-states and the magnitude of the in-plane optical retardation for said quarter-wave plate composing one of said polarization modulators is substantially equal to the magnitude of the in-plane optical retardation for said half-wave plate composing said passive linear polarized viewing-glasses, so as to match the optical parameters therein. The motivation for doing so would have been to observe the three-dimensional image through the pair of polarized glasses having circularly polarized eyeglasses with different polarization, and compensate for the color shift and improve the chromatic aberration by appropriately configuring the polarization included angle of the circularly polarized eyeglass, as taught by Hsu ([0010]).
Regarding claim 18, Palmer in view of Li discloses the polarization conversion system of claim 1. However, Palmer in view of Li does not expressly disclose the polarization conversion system further comprising: a pair of passive linear polarized viewing-glasses including: a first lens having a first linear polarizer; a second lens having a second linear polarizer, wherein the transmission axis for said first linear polarizer is aligned substantially parallel with the transmission axis for said second linear polarizer; a half-wave plate located in close proximity to the input surface for one of said first or second linear polarizers; and wherein said half-wave plate is aligned such that the angle between the optical axis for said half-wave plate and the transmission axis for one of said first and second linear polarizers is substantially equal to 45 degrees, wherein the optical axis for the summation of the in-plane optical retardation for at least one of said pi-cell liquid crystal elements when switched to at least one of said optical-states and the in-plane optical retardation for said quarter-wave plate composing one of said polarization modulators is aligned substantially perpendicular to the optical axis for the in-plane optical retardation present in said half-wave plate composing said passive linear polarized viewing-glasses.
Hsu discloses a pair of passive linear polarized viewing-glasses (see figure 5, for instance) comprising: a first lens (202A) having a first linear polarizer (370); a second lens (202B) having a second linear polarizer (370), wherein the transmission axis (A9) for said first linear polarizer (370) is aligned substantially parallel (see fig. 5) with the transmission axis (A9) for said second linear polarizer (370); a half-wave plate (240) located in close proximity (fig. 5) to the input surface for one of said first or second linear polarizers (370); wherein said half-wave plate (240) is aligned such that the angle between the optical axis (A4) for said half-wave plate (240) and the transmission axis (A9) for one of said first or second linear polarizers (370) is substantially equal to 45 degrees (see figure 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the passive linear polarized viewing-glasses of Hsu in the device of Palmer, so that the optical axis for the summation of the in-plane optical retardation for at least one of said pi-cell liquid crystal elements when switched to at least one of said optical-states and the in-plane optical retardation for said quarter-wave plate composing one of said polarization modulators is aligned substantially perpendicular to the optical axis for the in-plane optical retardation present in said half-wave plate composing said passive linear polarized viewing-glasses, so as to match the optical parameters therein. The motivation for doing so would have been to observe the three-dimensional image through the pair of polarized glasses having circularly polarized eyeglasses with different polarization, and compensate for the color shift and improve the chromatic aberration by appropriately configuring the polarization included angle of the circularly polarized eyeglass, as taught by Hsu ([0010]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        5/4/2022